Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.530      Page 1 of 27
                      Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                1

    1                            UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
    2                                  SOUTHERN DIVISION
    3    THE HUNTINGTON NATIONAL BANK,
    4                           Plaintiff,
         vs.                                              Case No. 19-10890
    5                                                     Hon. Stephen J. Murphy, III
         SAKTHI AUTOMOTIVE GROUP, et al,
    6
                           Defendants.
    7    ______________________________/
    8                      EMERGENCY MOTION TO APPOINT RECEIVER
    9                BEFORE THE HONORABLE STEPHEN J. MURPHY, III
                             United States District Judge
   10                   Theodore Levin United States Courthouse
                             231 West Lafayette Boulevard
   11                          Detroit, Michigan 48226
                               Thursday, March 28, 2019
   12
         APPEARANCES:
   13
         For the Plaintiff                       SCOTT N. OPINCAR
   14    The Huntington Bank:                    McDonald Hopkins LLC
                                                 600 Superior Avenue, East
   15                                            Suite 2100
                                                 Cleveland, Ohio 44114
   16                                            216-348-5400
   17                                            ALEXANDER AYAR
                                                 McDonald Hopkins PLC
   18                                            39533 Woodward Avenue
                                                 Suite 318
   19                                            Bloomfield Hills, Michigan 48304
                                                 248-220-1353
   20
         For the Defendant                       ERNEST J. ESSAD
   21    Sakthi Automotive Group,                DAVID SHEAFFER
         et al:                                  Williams, Williams, Rattner &
   22                                            Plunkett, P.C.
                                                 380 N. Old Woodward Avenue
   23                                            Suite 300
                                                 Birmingham, Michigan 48009
   24                                            248-642-0333
   25                                            (Appearances continued next page)


                    The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.531      Page 2 of 27
                      Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                2

    1    APPEARANCES: Continued
    2    Interested Party                        J. MICHAEL HUGET
         General Motors LLC:                     Honigman LLP
    3                                            315 East Eisenhower Parkway
                                                 Suite 100
    4                                            Ann Arbor, Michigan 48108
                                                 734-418-4254
    5
         Interested Party                        ARTHUR THOMAS O'REILLY
    6    AAPICO Hitech PLC:                      Jones Day
                                                 150 West Jefferson
    7                                            Suite 2100
                                                 Detroit, Michigan 48226-4438
    8                                            313-230-7925
    9                                            THOMAS M. WEARSCH
                                                 Jones Day
   10                                            North Point
                                                 901 Lakeside Avenue
   11                                            Cleveland, Ohio 44114-1190
                                                 216-586-3939
   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23         To obtain a certified copy of this transcript, contact:
                  Linda M. Cavanagh, CSR-0131, RDR, RMR, CRR, CRC
   24                         Official Court Reporter
                     (313) 234-2616 • www.transcriptorders.com
   25



                    The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.532      Page 3 of 27
                      Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                3

    1                                     TABLE OF CONTENTS
    2                                                                                   Page
    3    EMERGENCY MOTION TO APPOINT RECEIVER:
    4    Motion by Mr. Opincar................................7
         Response by Mr. Essad...............................15
    5    Reply by Mr. Opincar................................20
         Comments by Mr. Huget...............................22
    6    Taken Under Advisement by the Court.................24
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17                                            EXHIBITS
   18    Identification                                            Offered          Received
   19    NONE
   20

   21

   22

   23

   24

   25



                    The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.533      Page 4 of 27
                      Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                4

    1               Detroit, Michigan
    2               Thursday, March 28, 2019
    3                                             _ _ _
    4               (Proceedings commenced at 10:57 a.m., all parties
    5               present)
    6               THE CLERK: The Court calls Case No. 19-cv-10890,
    7    Huntington National Bank versus Sakthi Automotive Group.
    8               Counsel, please state your appearances for the
    9    record.
   10               MR. OPINCAR: Good morning, Your Honor. Scott
   11    Opincar and Alexander Ayar of McDonald Hopkins on behalf of the
   12    Huntington National Bank, successor by merger to FirstMerit
   13    Bank. Also with me in court today, Your Honor, I have Glenn
   14    Bartley and Barry O'Neall, each Senior Vice Presidents with the
   15    Huntington National Bank.
   16               THE COURT: Okay. Welcome. Who -- welcome. Who's
   17    Alex? Oh, hello. I was going to call you Mike.
   18               MR. HUGET: I am Mike.
   19               THE COURT: Yeah.
   20               MR. HUGET: Yes. Good morning, Your Honor. Michael
   21    Huget on behalf of General Motors. We're not a non-party but
   22    we have an interest in this -- in this matter that I can
   23    explain a little later.
   24               THE COURT: All right.
   25               MR. HUGET: And with me in the courtroom is Aaron


                    The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.534      Page 5 of 27
                      Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                5

    1    Silver of the General Motors legal staff.
    2               THE COURT: All right. Okay.
    3               THE COURT REPORTER: I'm sorry, what was the last
    4    name?
    5               MR. HUGET: Aaron Silver.
    6               THE COURT REPORTER: Silver. Thank you.
    7               MR. HUGET: Thank you.
    8               THE COURT: Okay. And I was going to --
    9               MR. O'REILLY: Good morning, Your Honor.
   10               THE COURT: -- call you Arthur, but that's -- Mr.
   11    O'Reilly and Mr. Huget are here, right?
   12               MR. O'REILLY: Your Honor, Arthur O'Reilly from the
   13    Jones Day firm representing AAPICO, A-A-P-I-C-O, Hitech PLC.
   14    With me is also my partner from our Ohio office, Tom Wearsch.
   15               THE COURT: All right. Who's Alex? You're Alex?
   16               MR. AYAR: Yeah, Alex Ayar, Your Honor.
   17               THE COURT: Are you from Cleveland?
   18               MR. AYAR: No, Your Honor, I'm from the Detroit
   19    office.
   20               THE COURT: All right. Make sure you file an
   21    appearance on the record because we don't have you on the
   22    docket sheet right now, okay?
   23               MR. AYAR: Yes, Your Honor. I'll be surely -- I
   24    thought I did yesterday but I'll confirm that it's on there.
   25               THE COURT: Maybe you did. As -- whenever I got this


                    The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.535      Page 6 of 27
                      Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                6

    1    from my law clerk, maybe that was before you did it. So if you
    2    did --
    3               MR. AYAR: Thank you, Your Honor.
    4               THE COURT: -- you're taken care of.
    5               MR. OPINCAR: Your Honor, if -- if I may, this is
    6    Scott Opincar.
    7               THE COURT: Yeah.
    8               MR. OPINCAR: The question was for -- for me, Your
    9    Honor. I was admitted December 4th of 2000 [sic] to practice
   10    before the Court. I was having trouble getting my ECF login
   11    information, but I did receive it and I did file my Notice of
   12    Appearance.
   13               THE COURT: Yeah, I think you're fine. I just hadn't
   14    seen Alex's name before, but anyway. Well, we don't go on
   15    first names in this -- in this courtroom. I just forgot Mr.
   16    Huget's last name.
   17               So in any event, let's turn it over to Mr. Essad. Go
   18    right ahead.
   19               MR. ESSAD: Good morning, Your Honor. Ernest Essad
   20    on behalf of all defendants. With me is David Sheaffer from my
   21    office. We're from Williams, Williams, Rattner & Plunkett.
   22               THE COURT: Right. Welcome to you and it's nice to
   23    see you as well.
   24               All right. FirstMerit was a bank that extended
   25    credit and loans, which were memorialized in a number of


                    The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.536      Page 7 of 27
                      Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                7

    1    documents to Sakthi Automotive Group, Sakthi America
    2    Corporation, Sakthi Real Estate Holdings and a number of their
    3    other -- I mean -- I mean it's a -- it's a very basic case.
    4    The bank attempted to secure their obligations with security
    5    interests, liens and things of that nature.
    6               Huntington says that it holds a perfected security
    7    interest in collateral, and -- and now they also claim a
    8    default in the amount of $19 million-plus. The bank sent the
    9    defendants a Notice of a Default on -- on March 13th and now
   10    they want a temporary restraining order and -- based on the
   11    breach of contract in the loan doc -- doc -- memorialized by
   12    the loan documents and the appointment of a receiver.
   13               So the only reason we're here today is to determine
   14    whether I should enter a temporary restraining order and
   15    appoint a receiver, and I'd certainly love to hear from Mr.
   16    Opincar for that purpose if you want to go ahead.
   17               MR. OPINCAR: Thank you, Your Honor. Scott Opincar
   18    on behalf of the Huntington National Bank.
   19               Your Honor, we're faced with a situation where
   20    payroll is due tomorrow. Payroll typically is funded today
   21    between 2:00 and 3:00 o'clock p.m.
   22               In addition, Your Honor, Huntington, like GM, and
   23    GM's counsel is here and you can hear from him, have lost faith
   24    in the management of this company. We've been negotiating back
   25    and forth with Sakthi, with GM since November of 2018. It's


                    The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.537      Page 8 of 27
                      Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                8

    1    been unfulfilled promise after unfulfilled promise. Numerous
    2    events of default exist under our loan documents, and those
    3    were evidenced by Mr. O'Neall's affidavit attached as Exhibit A
    4    to the motion.
    5               In addition, Your Honor, Huntington, based on those
    6    defaults, did send out a Notice of Default whereby we notified
    7    the defendants that our debt was accelerated and that our
    8    obligations to make revolving term loans -- sorry, revolving
    9    loans have terminated. We are making discretionary advances.
   10               Your Honor, we've also been in discussions with
   11    AAPICO and also GM in connection for a path forward to the
   12    extent Your Honor appoints a receiver. To the extent that a
   13    receiver is appointed, there will be a financing motion filed
   14    with the Court by the receiver and AAPICO providing for a
   15    $25 million facility that will come in in accordance with the
   16    Intercreditor Agreement to fund this receivership.
   17               In addition, the parties have been negotiating the
   18    weekend, wee hours of the morning for the last three days an
   19    accommodation agreement that would be proposed with the
   20    Receiver whereby GM would agree, subject to certain conditions
   21    therein, including, one, stability and a clear path forward,
   22    that they will not resource.
   23               The major risk here, Your Honor, is that GM
   24    resources. Sakthi is a sole source supplier on certain
   25    component parts for their T1XX large SUV and truck platform.


                    The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.538      Page 9 of 27
                      Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                9

    1    They're a just-in-time supplier and there have been
    2    inefficiencies in connection with the production.
    3               There's currently $11 million of premium air freight
    4    charges that could be offset in addition to other charges that
    5    GM could offset. If GM offsets, Your Honor, we are entitled
    6    under the terms of our loan documents to take a reserve under
    7    the borrowing base.
    8               So to the extent --
    9               THE COURT REPORTER: Mr. Opincar, I really need you
   10    to slow down please.
   11               MR. OPINCAR: Oh, sure thing. I apologize.
   12               It's a -- the issue, Your Honor, is that absent an
   13    agreement, GM could offset $11 million of premium air freight
   14    that eviscerates the availability under the borrowing base.
   15               THE COURT: Well, what -- what -- what's the evidence
   16    that anything bad -- bad is going to happen? I mean Mr. Essad
   17    filed his -- his -- his response today, and it seems to me if
   18    the payroll isn't made, that would be one thing, but they
   19    haven't defaulted yet. They haven't suspended operations.
   20               I don't -- and obviously you cited Meyer Jewelry, and
   21    we all know what the four factors for the issuance of an
   22    injunction are. I was just thinking about this kind of
   23    practically. I -- I -- I learned about this like yesterday
   24    when I was reading the charge to a jury in a criminal trial,
   25    and so I'm obviously less than 24 hours into this. But I


                    The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.539       Page 10 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  10

    1     could -- I could preserve the status quo, but I'd -- I'd say
    2     okay, Sakthi, continue to -- to operate your plant, continue to
    3     pay your employees, continue to supply General Motors, but
    4     beyond that, I don't know exactly what else the status quo
    5     would -- would -- would -- would be necessarily.
    6                MR. OPINCAR: The -- the issue, Your Honor, in
    7     connection with the irreparable harm, is whether or not --
    8     again, what accommodations GM will provide. And again,
    9     Huntington is under no obligation to continue to make advances
   10     under the revolving loan. There's discretionary advances.
   11                THE COURT: Right.
   12                MR. OPINCAR: I disagree completely with the
   13     unverified statement from Sakthi that no events of default have
   14     occurred. We've taken the time to specifically list those out.
   15     There's multiple events of default that have occurred.
   16                In addition, as outlined in our agreements, Your
   17     Honor, pursuant to the loan documents, there's been an absolute
   18     consent to the immediate appointment of a receiver without
   19     notice. For reference, Section 11.5 of the Credit Agreement,
   20     Section 7(d) on page 15 of each of the mortgages, Exhibit D and
   21     Exhibit E respectfully.
   22                THE COURT: Well, I agree -- all right. First of
   23     all, I -- the affidavit of Mr. O'Neall provides evidence of
   24     breach and default. Now, whether there's defenses and factual
   25     matters, that's -- that's going to play out over the week. So


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.540       Page 11 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  11

    1     I certainly think you belong here in terms of being heard on
    2     the -- on the TRO.
    3                One of the problems I have with the receiver
    4     business -- well, let me say a couple of things about the
    5     receiver. Meyer Jewelry, beyond what the briefing has said,
    6     also stated -- and that's an Eastern Michigan case obviously --
    7     "The" -- quote, "The appointment of a receiver is an
    8     extraordinary equitable remedy that's justified only in extreme
    9     situations." Of course, the Sixth Circuit said that the role
   10     of a receiver is to safeguard disputed assets, to suitably
   11     administer the receivership property and to assist the district
   12     court in achieving a final equitable distribution of the
   13     assets.
   14                The plaintiffs here want -- and they have submitted
   15     more than 200 pages of loan documents. They want the receiver
   16     to, quote, "employ a consultant to assist in the marketing
   17     process pursuant to an engagement agreement on terms and
   18     conditions agreed upon by the plaintiff and the receiver
   19     without further order of the Court, to retain or terminate any
   20     existing professionals of the defendants, including
   21     consultants, accountants, attorneys in sole reasonable
   22     discretion." There's nothing in this paragraph 11.5 that deals
   23     with any of those things. I mean what these guys are saying is
   24     that you want to do a corporate takeover using the provisions
   25     of -- of -- of federal civil rules to do it, and I'm sure


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.541       Page 12 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  12

    1     General Motors would, under the circumstances that Mr. O'Neall
    2     lays out, want different management, but I can't, you know -- I
    3     can't -- go ahead.
    4                MR. OPINCAR: Your Honor, again, we -- we disagree
    5     strongly with the allegations raised by the defendants in
    6     connection with their defendants' emergency answer. There's
    7     been no scheme, there isn't any controversy behind the
    8     curtains, Your Honor. What we have is we have a situation
    9     where this group of debtor defendants, borrowers of Huntington,
   10     are bleeding cash, and Mr. O'Neall is prepared to address that.
   11     We've addressed it in the affidavit.
   12                But the company has incurred additional indebtedness
   13     of roughly $20 million since December of '18 on working capital
   14     assets. There was a memorandum of understanding that was
   15     specifically referenced in our pleadings in the Twentieth
   16     Amendment where there was going to be a capital infusion of
   17     $25 million by AAPICO. Sakthi agreed to that, Your Honor. We
   18     gave him 60 days to close it, and once again that didn't
   19     happen. The forecast in vendor payments exceed the
   20     availability under Huntington's line. Again, there's
   21     payroll-related costs of $1.3 million, capital expenditures of
   22     967.
   23                The interesting also thing, Your Honor, is they talk
   24     about they have $2 million and 1.7 of avail -- in availability.
   25     The only reason why they have that is because GM was forced in


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.542       Page 13 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  13

    1     connection to essentially protect its production and purchase
    2     participation in Huntington's facility on February 12th and
    3     March 15th respectively, less than two weeks ago. The
    4     March 15th was used to provide availability to make payroll.
    5     And now here we are today again, Your Honor, on the brink of
    6     payroll, and they don't -- they have money, but that money
    7     would never have been available unless GM came in and purchased
    8     that participation.
    9                Their statements completely ignore the reality that
   10     they don't have sufficient availability to meet their operating
   11     cash needs, and there needs to be an infusion of new financing.
   12     Nowhere in their pleadings are they showing up stating that
   13     here's a check, Huntington, we're paying you off, or that we
   14     have a binding commitment letter from another lender.
   15     Essentially they're saying, Huntington, continue to lend. But
   16     once we meet the borrowing base, then there's no further
   17     availability. And if GM isn't willing to put in any new money
   18     and if AAPICO isn't willing to put in a $25 million loan
   19     outside of a receivership, Your Honor, we're talking, at
   20     outright liquidation, the loss of 600 jobs and everybody loses.
   21                THE COURT: Right.
   22                MR. OPINCAR: The receiver is necessary as the
   23     condition precedent to make those events happen.
   24                THE COURT: All right. The bank says that they want
   25     apparently the receiver to deal with manufacturing facilities


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.543       Page 14 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  14

    1     and business operations located at the locations identified on
    2     Exhibit B, but Exhibit B only states, quote, "Any and all real
    3     property owned or leased by any defendants." Do I -- do I have
    4     that wrong, because I wasn't able to locate from Exhibit B,
    5     drilling down on this, where the -- where the business
    6     operations are even located, so I don't quite know what our
    7     order would say.
    8                MR. OPINCAR: Your Honor, that Exhibit B can be
    9     modified to the extent that that needs to happen, but they have
   10     manufacturing operations located at a Detroit campus: West Fort
   11     Street, Waterman Street, American Way. The schedules to the
   12     Credit Agreement list the owned property; they're part of
   13     Exhibit A. In addition, there's certain defined terms in the
   14     Intercreditor Agreement regarding the real estate collateral
   15     and there's legal descriptions attached thereto.
   16                THE COURT: All right. All right. Let me hear from
   17     Mr. Essad briefly and then we'll give you the last word, Mr.
   18     Opincar. Thank you very much for your argument. I know you're
   19     well prepared. Frankly, you know a lot more about the case
   20     than I do at this point and your remarks are very helpful.
   21                MR. OPINCAR: Thank you, Your Honor.
   22                THE COURT: Okay. Mr. Essad.
   23                MR. ESSAD: Good morning, Your Honor.
   24                THE COURT: Doesn't look like you're in good shape
   25     here. You've been negotiating but haven't made any payments,


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.544       Page 15 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  15

    1     one unfulfilled promise after another, and the -- the -- the --
    2     General Motors is -- they rely on your clients and they're very
    3     concerned that they're not going to get the output they need to
    4     keep their production line in -- in business, and if that -- or
    5     going, and if that happens, that's big trouble for everybody.
    6     So what -- what -- what -- what is your best argument for
    7     avoiding a TRO and imposition of a receiver based on your
    8     agreement at paragraph 11.5? Go right ahead.
    9                MR. ESSAD: Thank you, Your Honor.
   10                First, our apologies for the timings on the filing,
   11     but --
   12                THE COURT: You don't have to apologize for that.
   13     I -- I didn't know anything about this 24 hours ago, so it
   14     seems to me you made a yeoman effort to get something on the
   15     record. I'm glad you're here. Go -- go ahead.
   16                MR. ESSAD: Thank you.
   17                THE COURT: I'm eager to listen to anything you have
   18     to say.
   19                MR. ESSAD: Yep. Your Honor, in the Complaint the
   20     bank cites four events of default in paragraph 15, page 5, and
   21     we would submit to the Court that none of these are defaults.
   22                Number one, yes, they did send us a Notice of the
   23     Default. That they claim that we have generated a significant
   24     shortfall due to operating losses. There were operating
   25     losses. That situation has been corrected. I have Mr.


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.545       Page 16 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  16

    1     Manickam here from the company. He can attest to the company's
    2     current financial state. They do have cash in the bank. They
    3     are able to make payroll. They are running their production
    4     lines. They've met every requirement that GM has put upon them
    5     with respect to the supply of parts. The parts are critical,
    6     as we understand it, to GM. They go into a particular line
    7     which makes up a large part of GM's production models. That
    8     part is being produced, has been produced and will continue to
    9     be produced.
   10                Now, they make an issue out of a $4 million theft
   11     that occurred at -- out of the warehouse in effect. Parts were
   12     stolen, the FBI was called, they were tracked down, two
   13     different companies were located as having received the parts.
   14     We're currently in negotiations with them to get payment for
   15     those parts. There's an insurance claim which is pending which
   16     will cover at least $1 million of any loss and possibly as much
   17     as 4 million, which is the -- the claimed entire loss.
   18                The inaccurate base certificates that they claim that
   19     we submitted, we have no knowledge of what they're talking
   20     about. Huron Consulting, which essentially runs the finances
   21     of this company, was hired at the behest of the bank, and the
   22     company, the defendants, are paying between 40 and $60,000 a
   23     week to the bank's consultant to monitor the cash flows,
   24     monitor the finances, and no check can even be cut without
   25     Huron Consulting signing off on it. So the bank already has


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19              PageID.546       Page 17 of 27
                        Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                   17

    1     essentially a de facto receiver over the cash.
    2                 THE COURT: They're loaning or they're advancing
    3     money to your client that they don't necessarily have to, is
    4     that...
    5                 MR. ESSAD: I -- I've never seen a bank loan document
    6     that says they have to advance money if they decide they don't
    7     want to.
    8                 THE COURT: Yeah.
    9                 MR. ESSAD: Okay. We have between 11 and $15 million
   10     in receivables from GM and Ford. Typically what happens is we
   11     get the receivable, that receivable is tendered to the bank,
   12     the bank tenders back to us 85 percent against that receivable.
   13     That's where we get our cash until the receivable comes in, in
   14     which case the bank gets their 85 percent back plus interest,
   15     we get the balance of the cash for our coffers. That's been
   16     the continuing system since they got involved with FirstMerit
   17     and subsequently Huntington.
   18                 Yes, GM's involved. GM's gotten involved through a
   19     participation in the Credit Agreement. They did so to make
   20     sure that the rough times that the company was going through
   21     got patched over. Well, I would submit to the Court that Mr.
   22     Manickam who's here will tell the Court that they've gotten
   23     past whatever inefficiencies are claimed by the bank. They've
   24     gotten past whatever issues they had for operations and
   25     shipping.


                      The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.547       Page 18 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  18

    1                The -- the one incredible statement the bank makes as
    2     an event of default is that we're near the maximum on our line
    3     of credit. I don't know how getting near the maximum amount on
    4     your line of credit is a default under a line of credit. That
    5     just absolutely makes no sense.
    6                But there's tremendous harm I would submit to the
    7     Court, tremendous harm to the company by appointing a receiver.
    8     AAPICO is owed $14 million by March 31st under this agreement
    9     that we've attached as an exhibit to our answer. If AAPICO
   10     doesn't get that $14 million, we believe they then will seek to
   11     grab control of the company under this so-called memorandum
   12     that's there.
   13                THE COURT: Okay.
   14                MR. ESSAD: The company's arranged for the
   15     $14 million to be paid to AAPICO by one of their holding
   16     companies. And I know we submitted to the Court this complex,
   17     convoluted sort of organizational chart, but that's what
   18     exists.
   19                THE COURT: Okay.
   20                MR. ESSAD: The $14 million comes in, AAPICO no
   21     longer has an ability to become a majority owner in this
   22     company and the existing founding shareholders would remain in
   23     control.
   24                THE COURT: All right.
   25                MR. ESSAD: And frankly, Judge, the bank is crying


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.548       Page 19 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  19

    1     wolf here: there's a default, there's a default, there's a
    2     default. The four things that they cite, none of them are
    3     default.
    4                The -- the one last item that they claim is a default
    5     is this Wayne County lawsuit. They claim that that is a
    6     default under 5.9 of the Credit Agreement: "Solvency, No
    7     Litigation, No Violation, ERISA." If the Court were to read
    8     that, especially paragraph 5.9 sub(b), the Court would see that
    9     the litigation which is pending in Wayne County must be -- must
   10     have a material adverse effect on the company. Well, a closer
   11     look at the --
   12                THE COURT: I -- I don't know. I -- I'm not going to
   13     be able to figure that out now, although I understand your
   14     position, and I think I have your entire position based on your
   15     filing this morning and the arguments you made. Is there
   16     anything else you'd like to say as to the four factors or the
   17     remedy of a receiver before we give Mr. Opincar the last shot
   18     at it?
   19                MR. ESSAD: We -- we think the -- the Court obviously
   20     correctly cites that -- that a receivership is an extraordinary
   21     remedy, that they're not talking about any irreparable harm to
   22     anybody here, and -- but the Court early on mentioned a status
   23     quo order and we think that might be the right remedy at this
   24     point in time.
   25                THE COURT: All right.


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.549       Page 20 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  20

    1                MR. ESSAD: And if we're going to default, if we're
    2     not going to make payroll, you're going to know that.
    3                THE COURT: Right.
    4                MR. ESSAD: And you're going to know that in the next
    5     week or so.
    6                THE COURT: Right.
    7                MR. ESSAD: So that's what I would request.
    8                THE COURT: That's one of the ideas that I have.
    9     Okay. All right. Very good.
   10                MR. ESSAD: Thank you.
   11                THE COURT: All right. Thank you, Mr. Essad. I
   12     appreciate that very much.
   13                MR. OPINCAR: Your Honor?
   14                THE COURT: Yes, sir.
   15                MR. OPINCAR: If I may, my request -- it seems like
   16     counsel's speaking for GM. GM's here, is present, in addition
   17     to AAPICO's here. Would the Court at least give an
   18     opportunity, maybe even just a minute, to hear from GM's
   19     counsel?
   20                THE COURT: Maybe a minute, maybe a minute. But
   21     you -- you finish up and --
   22                MR. OPINCAR: Sure. Well --
   23                THE COURT: -- if Mr. Huget wants to -- to put his
   24     client's position on the record, he --
   25                MR. OPINCAR: Yes, Your Honor. There -- there's not


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.550       Page 21 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  21

    1     just four events of default, and you can try to attempt to poke
    2     holes, but there's annual financial statements that haven't
    3     been provided. No monthly financial statements under 9.6 of
    4     the Agreement have been provided since December 31 of '18; no
    5     operating budget; dysfunction amongst directors that are also
    6     shareholders that are suing each other; breach of covenants;
    7     change of control. So there's multiple events of default that
    8     are current, Your Honor, and currently exist.
    9                In connection with, again, discretionary advances, I
   10     believe that the defendants are simply ignoring the fact that
   11     on March 14th, in accordance with the terms of the loan
   12     documents that they admit in their answer that they signed,
   13     that upon the event of default, Huntington can exercise
   14     remedies. One of those remedies is an acceleration of all
   15     indebtedness, all indebtedness is immediately due.
   16                THE COURT: Right.
   17                MR. OPINCAR: We don't have any obligation
   18     whatsoever, Your Honor, to continue to make discretionary
   19     advances. We could stop today.
   20                THE COURT: Right.
   21                MR. OPINCAR: Your Honor, we don't want to do that.
   22     We're trying to work, right, on a process with GM, with others
   23     to maximize value of all the collateral, preserve jobs and get
   24     to some path. The problem is is that we've been spinning
   25     wheels for four months and we're not getting anywhere.


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.551       Page 22 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  22

    1                Your Honor, I would like permission please to ask for
    2     GM to address the interruption and the irreparable harm to
    3     Sakthi to the extent they don't provide the accommodations upon
    4     the appointment of a receiver.
    5                THE COURT: Let's hear from Mr. Huget briefly, then
    6     I'll say a few things and we'll adjourn for the day. Thank you
    7     again, Mr. Opincar.
    8                MR. OPINCAR: Thank you, Your Honor.
    9                THE COURT: Good morning again, Mr. Huget.
   10                MR. HUGET: Good morning, Your Honor. Thank you for
   11     the opportunity to be heard on behalf of General Motors. I'll
   12     be very brief.
   13                THE COURT: Yes.
   14                MR. HUGET: Your Honor, the Court should be aware
   15     that General Motors has made $15 million in loans and incurred
   16     more than $11 million of expedited freight, freight charges to
   17     keep this plant running. Without this, all the operations
   18     would have shut down and impacted thousands of employees.
   19                We don't see any reason -- nothing's changed,
   20     nothing's improved. If the Court doesn't take the drastic
   21     action the bank has asked for, we don't see the situation
   22     getting better and we see it getting dramatically worse.
   23                THE COURT: Okay.
   24                MR. HUGET: So we -- we would concur on the Court --
   25     on Huntington's request for a receiver.


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.552       Page 23 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  23

    1                THE COURT: All right.
    2                MR. HUGET: Thank you, Your Honor.
    3                THE COURT: Wait a minute. Thank you, 15 million,
    4     that's in addition to these continuing --
    5                MR. HUGET: Correct.
    6                THE COURT: All right. Okay.
    7                MR. HUGET: And that those -- those have been going
    8     on since September. October I think was the first loan. We've
    9     been in discussions with them since September. They've
   10     repeatedly told us that without the loans and without the
   11     accommodations we've made, that they wouldn't be able to
   12     produce parts. So we don't see -- nothing has changed, and
   13     counsel for Sakthi didn't make any representations that
   14     anything has changed in that regard, so our -- our concerns
   15     about there are the threats of a shutdown are -- are immediate
   16     and apparent.
   17                THE COURT: All right.
   18                MR. HUGET: Thank you.
   19                THE COURT: Okay. Thank you again. All right.
   20     Unfortunately, this isn't the greatest time for an emergency to
   21     break out because we've had an awful lot of courtroom activity
   22     this week. However, I hope you know I took this seriously and
   23     made time on the -- the calendar.
   24                I need to frankly review Mr. Essad's opposition a
   25     little more in depth. I also need to digest what we've talked


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.553       Page 24 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  24

    1     about here. So I'm going to take the motion of Huntington
    2     National Bank under advisement for the time being, but I
    3     promise you I will get a quick resolution of it on the docket.
    4                Should there be a default or a lack of payroll being
    5     issued this afternoon or tomorrow, I think you should call the
    6     Court right away and we should do a -- a status call.
    7                In the meantime, as I undertake to analyze the four
    8     factors set forth in Meyer Jewelry that the Sixth Circuit
    9     pronounced many, many years ago, I'm going to set a
   10     continuation of this hearing and call it a -- I'm going to --
   11     what I'd like to do is ask for more extensive but quick
   12     briefing on a motion for a preliminary injunction which would
   13     naturally -- I think you filed for one of those, didn't you,
   14     Mr. Opincar? I'm not a hundred percent familiar with the
   15     dock -- you can stay there at your table and just -- did you
   16     file for a motion for preliminary injunction as well as the --
   17     I think you lodged one of those with your Complaint or am I
   18     wrong about that?
   19                MR. OPINCAR: We -- we did provide a separate motion
   20     as required by the rule, Your Honor, but it was part of our
   21     emergency motion to appoint receiver and for a temporary
   22     restraining order.
   23                THE COURT: Right.
   24                MR. OPINCAR: Under 65(b), we believe that we've met
   25     the qualifications of 65(b), but it isn't an ex-parte motion,


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.554       Page 25 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  25

    1     Your Honor. We did provide notice.
    2                THE COURT: Right, right, right. Okay. All right.
    3     Good. I'm going to continue the hearing until April 3, 2:00
    4     p.m.; that's next Wednesday afternoon. We'll have a status
    5     conference and/or motion on the what I will call for a
    6     preliminary injunction.
    7                I will get an order out in the interim on the motion
    8     for a temporary restraining order and for appointment of
    9     receiver. I hope to get that out within the next 18 to
   10     24 hours. And then -- and then I'll set a briefing schedule
   11     for next Wednesday if we don't -- well, I'll just set a
   12     briefing schedule for next Wednesday.
   13                So that's the best I can do. I hope you all have a
   14     little patience with me 'cuz I'm -- I'm doing my best. This is
   15     obviously a voluminous matter that I -- I just learned about,
   16     but I don't want to make a mistake. So I have read the
   17     Complaint, read the motions, read the motion, read the response
   18     of Mr. Essad, conducted a hearing. I will get a order out on
   19     the TRO and receiver forthwith, taking that under advisement
   20     right now, and setting a hearing April 3, 2:00 p.m., either a
   21     status conference or a continuation of this as we decide
   22     whether or not to preliminary -- preliminarily enjoin any
   23     behavior of the defendants in the case. And that's about the
   24     best I can do, all right?
   25                MR. OPINCAR: Your Honor, may I ask one question --


                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.555       Page 26 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  26

    1                THE COURT: Yes.
    2                MR. OPINCAR: -- just in connection with the April 3rd
    3     hearing? For purposes of that hearing, and I -- I have no idea
    4     what your schedule is, but could that potentially be an
    5     evidentiary hearing, Your Honor, so we should plan on calling
    6     up these witnesses?
    7                THE COURT: Potentially, yeah, we -- we can talk
    8     about that.
    9                MR. OPINCAR: Thank you.
   10                THE COURT: I've got basically nothing that -- that's
   11     Wednesday afternoon and that's why I was looking at my computer
   12     while you were here 'cuz I was thinking we could clear a couple
   13     of hours out for you folks at that time, okay?
   14                All right. Thank you all very much for your hard
   15     work.
   16                ATTORNEYS (Collectively): Thank you, Your Honor.
   17                THE CLERK: All rise. The Court is in recess.
   18                (Court in recess at 11:28 a.m.)
   19                                             _ _ _
   20

   21

   22

   23

   24

   25



                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
Case 2:19-cv-10890-SJM-APP ECF No. 18 filed 03/29/19             PageID.556       Page 27 of 27
                       Emergency Motion to Appoint Receiver • Thursday, March 28, 2019
                                                                                                  27

    1                               C E R T I F I C A T I O N
    2                I, Linda M. Cavanagh, Official Court Reporter of the
    3     United States District Court, Eastern District of Michigan,
    4     appointed pursuant to the provisions of Title 28, United States
    5     Code, Section 753, do hereby certify that the foregoing pages 1
    6     through 26 comprise a full, true and correct transcript of the
    7     proceedings held in the matter of The Huntington National Bank
    8     vs. Sakthi Automotive Group, et al, Case No. 19-10890, on
    9     Thursday, March 28, 2019.
   10

   11

   12                            s/Linda M. Cavanagh
                                 Linda M. Cavanagh, RDR, RMR, CRR, CRC
   13                            Federal Official Court Reporter
                                 United States District Court
   14                            Eastern District of Michigan
   15

   16

   17     Date: March 29, 2019
          Detroit, Michigan
   18

   19

   20

   21

   22

   23

   24

   25



                     The Huntington National Bank v Sakthi Automotive Group, et al • 19-10890
